Hearst Communications, Inc. v Kottoor (2019 NY Slip Op 01836)





Hearst Communications, Inc. v Kottoor


2019 NY Slip Op 01836


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Acosta, P.J., Manzanet-Daniels, Kapnick, Kahn, Oing, JJ.


8709N 650835/18

[*1] Hearst Communications, Inc., et al., Plaintiffs-Respondents,
vAnil Kottoor, Defendant-Appellant.


Paduano & Weintraub, LLP, New York (Leonard Weintraub of counsel), for appellant.
The Hearst Corporation Office of General Counsel, New York (Jonathan R. Donnellan of counsel), for respondents.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about September 26, 2018, which denied defendant's motion for a preliminary injunction, unanimously affirmed, without costs.
In seeking to enjoin plaintiffs' enforcement of a noncompetition agreement, defendant's motion for a preliminary injunction was properly denied to the extent it sought the ultimate relief in the action (SportsChannel Am. Assoc. v National Hockey League , 186 AD2d 417, 418 [1st Dept 1992]).
Moreover, even if this Court were to ignore the defects in the relief sought, defendant's motion would fail based on his failure to point to any specific activity of plaintiffs to be enjoined. Thus, defendant did not establish that plaintiffs are "threaten[ing] or . . . about to do, or [are] doing or procuring or suffering to be done, an act in violation of [defendant's] rights" as required for relief under CPLR 6301.
We have considered the parties' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK